Name: COMMISSION REGULATION (EC) No 2323/97 of 24 November 1997 on the issuing of A1 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy
 Date Published: nan

 L 322/28 EN I Official Journal of the European Communities 25. 11 . 97 COMMISSION REGULATION (EC) No 2323/97 of 24 November 1997 on the issuing of Al export licences for fruit and vegetables 1997; whereas, therefore, a percentage should be fixed for the issuing of licences for quantities applied for on 19 November 1997 and applications for Al licences submitted later in that application period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EC) No 2186/97 (3) sets the quantities for which Al export licences, other than those requested in the context of food aid, may be issued; Whereas Article 2 of Regulation (EC) No 2190/96 sets the conditions under which special measures may be taken by the Commission with a view to avoiding an overrun of the quantities for which Al licences may be issued; Whereas the Commission has received information which indicates that those quantities, reduced or increased by the quantities referred to in Article 2 (3) of Regulation (EC) No 2190/96, would be exceeded if Al licences were issued without restriction for shelled hazelnuts in response to applications submitted since 19 November HAS ADOPTED THIS REGULATION: Article 1 Al export licences for shelled hazelnuts for which ap ­ plications were submitted on 19 November 1997 pursuant to Article 1 of Regulation (EC) No 2186/97 shall be issued for 51,5 % of the quantities applied for. Applications for Al export licences submitted after 19 November 1997 and before 13 January 1998 for that product shall be rejected . Article 2 This Regulation shall enter into force on 25 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 292, 15 . 11 . 1996, p. 12. (2) OJ L 93, 8 . 4 . 1997, p . 16. 3 OJ L 299, 4 . 11 . 1997, p . 10 .